DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the phrase “wherein the function of the integral of the electric current i(t) detected between the second time instant and the estimate time instant and of the integral of the electric voltage v(t) detected between the second time instant and the estimate time instant” is an incomplete phrase.  
Regarding claim 15, the phrase “of such a linear function” is indefinite because it is unclear whether this is referring to the previously recited linear function.  
Regarding claims 18 and 20, the phrase “an electromagnetic mechanism of the system transforming the rotary motion of an electric motor into a linear motion” (emphasis added) is indefinite because the specification only discloses an electromechanical mechanism for converting the rotary motion of the motor into a linear motion (see e.g. ¶ 0041).  For purposes of examination, this phrase will be interpreted as requiring an electromechanical mechanism. 
Regarding claim 20, the following elements appear to be double inclusions of previously recited elements, thereby rendering it unclear whether these are the same elements or additionally recited elements:
“an actuator;”
“an electric motor;”
“an electromagnetic mechanism” (see claim 19, “electromechanical mechanism”);
“a first piston;”
“a first pair of pads;”
“a first brake caliper;”
“a first moving member;”
“an electric current;”
“an instantaneous value of the electric voltage;”
“a parking-braking operation;”
“a first non-contact stage;”
“a  first time instant;”
“a second time instant;”
“a second contact stage;”
“a third time instant;”
“a set further time instant;”
“an instantaneous brake force value;”
“an estimate time instant.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bieltz et al. (US 2013/0338895).
Regarding independent claim 11, Bieltz discloses a method for estimating a braking force (see ¶¶ 0015, 0030, 0031) applicable between pad (7, 8) and brake disc (10) by an electric parking-braking system of a vehicle (see FIGS. 1, 2; ¶ 0031), the vehicle comprising: - at least a first moving member (see ¶ 0007, 0028, parking brake brings vehicle to a standstill, thereby implying a wheel); - a first brake disc (10) mounted to said at least a first moving member (see ¶ 0027); - a first brake caliper (1) operatively associated with the first brake disc (see FIG. 1), the first brake caliper comprising a first pair of pads (7, 8) adapted to be actuated to apply a braking force to the first brake disc (see ¶ 0028), the system comprising: - a first piston (6), operatively connected to a first pad of the first pair of pads of the first brake caliper (see FIG. 1), which can be actuated to thrust the first pair of pads of the first brake caliper so as to apply a braking force between the first pair of pads of the first brake caliper and the first brake disc (see FIG. 1; ¶ 0028), - an electric motor (3) operatively connected to the first piston via an electromechanical mechanism (4, 5) adapted to transform a rotary motion of the electric motor into a linear motion of the first piston (see ¶ 0028); - a data processing unit (12) operatively connected to an actuator of the electric motor (see ¶ 0022, claim 19), - one or more sensors for detecting electric quantities of the electric motor (see ¶ 0031, current is “detected”), operatively connected to the data processing unit; the method comprising the steps of: - detecting, by said one or more sensors of electric quantities of the electric motor, an electric current i(t) supplied to the electric motor and an instantaneous value of the electric voltage v(t) for electrically supplying the electric motor (see ¶ 0031, “any combination of the current, voltage and rotational speed signals”), during a parking- braking operation, the parking-braking operation comprising a first non-contact stage between the first pair of pads of the first brake caliper and the first brake disc (see ¶ 0030; FIG. 2), which is between a first time instant (t1) (see FIG. 2) representative of the beginning of the parking-braking operation and a second time instant (t3) (see FIG. 2) representative of the beginning of the contact between the first pad of the first pair of pads of the first brake caliper and the first brake disc (see ¶ 0030), the parking-braking operation further comprising a second contact stage between the first pair of pads of the first brake caliper and the first brake disc, which is between the second time instant (t3) and a third time instant (t4) representative of the end of the parking- braking operation (see ¶ 0030), a set further time instant being defined in the second contact stage between the second time instant and the third time instant (see ¶ 0030); - determining, by the data processing unit, starting from the set further time instant, an instantaneous braking force value at an estimate time instant on the basis of the electric current i(t) detected between the second time instant and the estimate time instant and of the electric voltage v(t) detected between the second time instant and the estimate time instant (see ¶ 0030; see also ¶ 0022, “closed-loop” control).
Regarding claim 12, Bieltz discloses that the instantaneous braking force value is determined at the estimate time instant, by the data processing unit, starting from the set further time instant, as a linear function of the electric current i(t) detected between the second time instant and the estimate time instant and of the electric voltage v(t) detected between the second time instant and the estimate time instant (see ¶¶ 0031, FIG. 2).
Regarding claim 18, Bieltz discloses a parking-braking method (see ¶¶ 0015, 0030, 0031), comprises the steps of: - receiving, by a data processing unit of an electrical parking-braking system of a vehicle, a parking-braking request (see ¶¶ 0007, 0030, 0031; implying receiving a parking brake request prior to beginning parking brake operation); - actuating, by an actuator controllable by the data processing unit, an electric motor (3) of the system, an electromagnetic mechanism (4, 5) of the system transforming the rotary motion of an electric motor into a linear motion of a first piston (6) adapted to apply a thrust to a first pair of pads (7, 8) of a first brake caliper (1) of the vehicle (see ¶¶ 0027, 0028), the first pair of pads of the first brake caliper of the vehicle applying, in turn, a braking force to the first brake disc (10) mounted to at least a first moving member of the vehicle (see ¶¶ 0027, 0028); - estimating, by the data processing unit, the instantaneous braking force applied between the first pair of pads of the brake caliper and the first brake disc (see ¶¶ 0030, 0031), the step of estimating comprising: - detecting, by said one or more sensors of electric quantities of the electric motor, an electric current i(t) supplied to the electric motor and an instantaneous value of the electric voltage v(t) for electrically supplying the electric motor (see ¶ 0031, “any combination of the current, voltage and rotational speed signals”), during a parking- braking operation, the parking-braking operation comprising a first non-contact stage between the first pair of pads of the first brake caliper and the first brake disc (see ¶ 0030; FIG. 2), which is between a first time instant (t1) (see FIG. 2) representative of the beginning of the parking-braking operation and a second time instant (t3) (see FIG. 2) representative of the beginning of the contact between the first pad of the first pair of pads of the first brake caliper and the first brake disc (see ¶ 0030), the parking-braking operation further comprising a second contact stage between the first pair of pads of the first brake caliper and the first brake disc, which is between the second time instant (t3) and a third time instant (t4) representative of the end of the parking- braking operation (see ¶ 0030), a set further time instant being defined in the second contact stage between the second time instant and the third time instant (see ¶ 0030); - determining, by the data processing unit, starting from the set further time instant, an instantaneous braking force value at an estimate time instant on the basis of the electric current i(t) detected between the second time instant and the estimate time instant and of the electric voltage v(t) detected between the second time instant and the estimate time instant (see ¶ 0030; see also ¶ 0022, “closed-loop” control); - comparing, by the data processing unit, the estimated value of the instantaneous braking force with a reference braking force (see ¶¶ 0030, 0031; see also ¶ 0022, “closed-loop” control; see also claims 11, 20, braking force is set to “setpoint clamping force”); - if the estimated value of the instantaneous braking force is lower than the reference braking force, the method proceeds with the step of actuating (see ¶¶ 0030, 0031; see also ¶ 0022, “closed-loop” control; see also claims 11, 20, braking force is set to “setpoint clamping force”); - if the estimated value of the instantaneous braking force is equal to the reference braking force value, the method comprises a step of stopping, by the data processing unit, the electric motor (see ¶¶ 0030, 0031; see also ¶ 0022, “closed-loop” control; see also claims 11, 20, braking force is set to “setpoint clamping force”).
Regarding independent claim 19, Bieltz discloses an electric parking-braking system of a vehicle (see FIGS. 1, 2; ¶ 0031), the vehicle comprising: - at least a first moving member (see ¶ 0007, 0028, parking brake brings vehicle to a standstill, thereby implying a wheel); - a first brake disc (10) mounted to said at least a first moving member (see ¶ 0027); - a first brake caliper (1) operatively associated with the first brake disc (see FIG. 1), the first brake caliper comprising a first pair of pads (7, 8) adapted to be actuated to apply a braking force to the first brake disc (see ¶ 0028), the system comprising: - a first piston (6), operatively connected to a first pad of the first pair of pads of the first brake caliper (see FIG. 1), which can be actuated to thrust the first pair of pads of the first brake caliper so as to apply a braking force between the first pair of pads of the first brake caliper and the first brake disc (see FIG. 1; ¶ 0028), - an electric motor (3) operatively connected to the first piston by means of an electromechanical mechanism (4, 5) adapted to transform a rotary motion of the electric motor into a linear motion of the first piston (see ¶ 0028); - a data processing unit (12) operatively connected to an actuator of the electric motor (see ¶ 0022, claim 19), - one or more sensors for detecting electric quantities of the electric motor (see ¶ 0031, current is “detected”), operatively connected to the data processing unit; said one or more sensors of electric quantities of the electric motor, configured to detect dean electric current i(t) supplied to the electric motor and an instantaneous value of the electric voltage v(t) for electrically supplying the electric motor (see ¶ 0031, “any combination of the current, voltage and rotational speed signals”), during a parking- braking operation, the parking-braking operation comprising a first non-contact stage between the first pair of pads of the first brake caliper and the first brake disc (see ¶ 0030; FIG. 2), which is between a first time instant (t1) (see FIG. 2) representative of the beginning of the parking-braking operation and a second time instant (t3) (see FIG. 2) representative of the beginning of the contact between the first pad of the first pair of pads of the first brake caliper and the first brake disc (see ¶ 0030), the parking-braking operation further comprising a second contact stage between the first pair of pads of the first brake caliper and the first brake disc, which is between the second time instant (t3) and a third time instant (t4) representative of the end of the parking- braking operation (see ¶ 0030), a set further time instant being defined in the second contact stage between the second time instant and the third time instant (see ¶ 0030); the data processing unit being configured to determine, starting from the set further time instant, an instantaneous braking force value at an estimate time instant on the basis of the electric current i(t) detected between the second time instant and the estimate time instant and of the electric voltage v(t) detected between the second time instant and the estimate time instant (see ¶ 0030; see also ¶ 0022, “closed-loop” control).
Regarding claim 20, Bieltz discloses that the data processing unit is configured to receive a parking-braking request (see ¶¶ 0007, 0030, 0031; implying receiving a parking brake request prior to beginning parking brake operation); - an actuator controllable by the data processing unit is configured to actuate an electric motor (3) of the system, an electromagnetic mechanism (4, 5) of the system transforming the rotary motion of an electric motor into a linear motion of a first piston (6) adapted to apply a thrust to a first pair of pads (7, 8) of a first brake caliper (1) of the vehicle (see ¶¶ 0027, 0028), the first pair of pads of the first brake caliper of the vehicle applying, in turn, a braking force to the first brake disc (10) mounted to at least a first moving member of the vehicle (see ¶¶ 0027, 0028); the data processing unit is configured to estimate the instantaneous braking force applied between the first pair of pads of the brake caliper and the first brake disc (see ¶¶ 0030, 0031) in the step of estimating:  - said one or more sensors of electric quantities of the electric motor being configured to detect an electric current i(t) supplied to the electric motor and an instantaneous value of the electric voltage v(t) for electrically supplying the electric motor (see ¶ 0031, “any combination of the current, voltage and rotational speed signals”), during a parking- braking operation, the parking-braking operation comprising a first non-contact stage between the first pair of pads of the first brake caliper and the first brake disc (see ¶ 0030; FIG. 2), which is between a first time instant (t1) (see FIG. 2) representative of the beginning of the parking-braking operation and a second time instant (t3) (see FIG. 2) representative of the beginning of the contact between the first pad of the first pair of pads of the first brake caliper and the first brake disc (see ¶ 0030), the parking-braking operation further comprising a second contact stage between the first pair of pads of the first brake caliper and the first brake disc, which is between the second time instant (t3) and a third time instant (t4) representative of the end of the parking- braking operation (see ¶ 0030), a set further time instant being defined in the second contact stage between the second time instant and the third time instant (see ¶ 0030); - the data processing unit being configured to determine, starting from the set further time instant, an instantaneous braking force value at an estimate time instant on the basis of the electric current i(t) detected between the second time instant and the estimate time instant and of the electric voltage v(t) detected between the second time instant and the estimate time instant (see ¶ 0030; see also ¶ 0022, “closed-loop” control); - the data processing unit being further configured to: compare the estimated value of the instantaneous braking force with a reference braking force (see ¶¶ 0030, 0031; see also ¶ 0022, “closed-loop” control; see also claims 11, 20, braking force is set to “setpoint clamping force”); - if the estimated value of the instantaneous braking force is lower than the reference braking force, proceed with the step of actuating (see ¶¶ 0030, 0031; see also ¶ 0022, “closed-loop” control; see also claims 11, 20, braking force is set to “setpoint clamping force”); - if the estimated value of the instantaneous braking force is equal to the reference braking force value, stop the electric motor (see ¶¶ 0030, 0031; see also ¶ 0022, “closed-loop” control; see also claims 11, 20, braking force is set to “setpoint clamping force”).
Allowable Subject Matter
Claims 13, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, the prior art of record does not disclose that the instantaneous force value is determined as a function of the integral of the electric current and of the integral of the electric voltage.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                         

August 24, 2022